 

Exhibit 10.34

 

LOCK-UP and resale restriction AGREEMENT

 

THIS LOCK-UP AGREEMENT is made and entered into the 26th day of December 2019,
by and between Blue Star Foods Corp., a Delaware Corporation (the “Company”) and
___________ (“Holder”).

 

RECITALS

 

WHEREAS, the Holder is the owner of a total of ______ shares of common stock of
the Company, including ______ shares of common stock that were registered as
part of the Company’s S-1 Registration Statement (“Registered Shares”)
originally filed on January 14th, 2019, and declared effective on June 20th,
2019.

 

NOW THEREFORE, for consideration received, the Holder agrees that as of the date
hereof and during the pendency of this letter agreement, the Holder will not
transfer, sell, contract to sell, devise, gift, assign, pledge, hypothecate,
distribute or grant any option to purchase or otherwise dispose of, directly or
indirectly the Registered Shares subject to a “trickle” into market, except at a
rate not to exceed five hundred (500) shares per month on a non-cumulative basis
for a period of six (6) months after which time this Agreement becomes null and
void.

 

Any attempted sale, transfer or other disposition in violation of this letter
agreement shall be null and void.

 

The Holder further agrees that if the Holder attempts to sell, transfer, or
otherwise dispose of its shares in violation of this Agreement, the Company (i)
may instruct its transfer agent not to transfer such securities (ii) may provide
a copy of this letter agreement to the Company’s transfer agent for the purpose
of instructing the Company’s transfer agent to place a legend on the
certificate(s) evidencing the securities subject hereto and disclosing that any
transfer, sale, contract for sale, devise, gift, assignment, pledge or
hypothecation of such securities is subject to the terms of this letter
agreement and (iii) may issue stop-transfer instructions to its transfer agent
for the period contemplated by this letter agreement for such securities.

 

This letter agreement shall be binding upon the Holder, its agents, heirs,
successors, assigns and beneficiaries.

 

Any waiver by the Company of any of the terms and conditions of this letter
agreement in any instance must be in writing and must be duly executed by the
Company and the Holder and shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach thereof.

 

The Holder agrees that any breach of this letter agreement will cause the
Company and the third-party beneficiary’s irreparable damage for which there is
no adequate remedy at law. If there is a breach or threatened breach of this
letter agreement by the Holder, the Holder hereby agrees that the Company and
the third-party beneficiaries shall be entitled to the issuance of an immediate
injunction without notice to restrain the breach or threatened breach. The
Holder also agrees that the Company and all third-party beneficiaries shall be
entitled to pursue any other remedies for such a breach or threatened breach,
including a claim for money damages.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Agreement as of the day and year first above written.

 

Blue Star Foods Corp.         By:                     Name: John Keeler    
Title: Chairman & CEO  

 

 

 